         Case 1:18-cv-07692-PGG Document 80 Filed 03/18/20 Page 1 of 2


                                                                                         Brookfield Place, 200 Vesey Street, 20th Floor
                                                                                                                  New York, NY 10281
                                                                                                             Telephone: 212-415-8600
                                                                                                                   Fax: 212-303-2754
                                                                                                                   www.lockelord.com

                                                                                                                 Gregory T. Casamento
                                                                                                       Direct Telephone: 212-812-8325
                                                                                                              Direct Fax: 212-812-8385
                                                                                                           gcasamento@lockelord.com


March 18, 2020


BY CM/ECF

Hon. Paul G. Gardephe
Courtroom 705
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Re:    Michelo et al. v. Nat'l Collegiate Student Loan Trust 2007-2 et al., 18-cv-1781 (PGG)
       Bifulco. et al, v. Nat’l Collegiate Student Loan Trust 2006-4, et al., 18-cv-7692 (PGG)

Dear Judge Gardephe:

We represent National Collegiate Student Loan Trusts 2007-2, 2007-3, 2006-4 and 2004-2 (the
“Trust Defendants”) in the above-referenced consolidated actions and write jointly on behalf of all
parties to request an extension of the current fact discovery deadline of March 31, 2020.

The parties have been working to complete discovery by the March 31, 2020 deadline previously
set by the Court. The parties are continuing to exchange document and written discovery in
response to outstanding discovery requests. Moreover, nearly a dozen depositions are currently
scheduled to take place before March 31, or are in the process of being scheduled.

However, given the precautions that have recently been put in place surrounding the Coronavirus
disease (COVID-19), Defendants have proposed, and Plaintiffs have agreed to, an extension of
fact discovery to postpone taking depositions. Already, two depositions of plaintiffs that were
scheduled for March 9, 2020 and March 12, 2020 had to be postponed due to concerns that the
witnesses may have been exposed to the Coronavirus disease (COVID-19). Further, counsel for
Defendants Transworld Systems, Inc. and EGS Financial Care, Inc. are currently prohibited from
traveling due to concerns surrounding the spread of COVID-19, and thus are unable to attend any
of the scheduled depositions in person.

Accordingly, the parties request that the current fact discovery deadline be extended by
approximately 60 days, through June 1, 2020, so that the parties may complete these depositions,
as well as any additional written or document discovery that might follow. The parties also request
that the pretrial conference currently scheduled for April 23, 2020, be adjourned to June 25, 2020.
This is the fourth request for an extension of discovery in these actions.

The parties intend to continue moving forward to complete all outstanding discovery as quickly as
practicable.


             Atlanta | Austin | Boston | Chicago | Cincinnati | Dallas | Hartford | Hong Kong | Houston | London | Los Angeles
         Miami | New Orleans | New York | Princeton | Providence | San Francisco | Stamford | Washington DC | West Palm Beach
         Case 1:18-cv-07692-PGG Document 80 Filed 03/18/20 Page 2 of 2


Hon. Paul G. Gardephe
March 18, 2020
Page 2

A revised proposed amended Case Management and Scheduling Order is enclosed. Thank you
for Your Honor’s consideration of this request.

                                              Respectfully,

                                              /s/ Gregory T. Casamento
                                              Gregory T. Casamento



cc: All counsel of record (by CM/ECF)
